'4"                                                  06/16/2020


          IN THE SUPREME COURT OF THE STATE OF MOgir_N
                                                     E6b                            Case Number: PR 06-0422


                                           PR 06-0422
                                                                     JUN 1 6 2020
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana
IN THE MATTER OF THE PETITION OF KC
J. BARRETT FOR ADDITIONAL DEFERRAL                                ORDER
OF BAR EXAMINATION




      KC J. Barrett has petitioned the Court for waiver of the Rules of Admission
necessary to sit for the July 2020 Montana Bar Examination. The petition is unclear about
the specific exam administrations and deferrals Barrett has previously exercised, but the
State Bar Admissions Administrator confirms that Barrett requires a rule waiver necessary
for a fourth deferral to be eligible to sit for another examination without filing a new
application. See Rule III(J)(6), Rules of Admission to the Bar of Montana. We conclude
that Barrett's petition demonstrates that extraordinary personal circumstances have
prevented him from undertaking necessary preparations for the exam in the past, and that
he has now made preparations for adequate study thatjustify waiver to permit an additional
deferral. Therefore,
       IT IS HEREBY ORDERED that the petition of KC J. Barrett for a fourth
examination deferral is GRANTED. Barrett may sit for the July 2020 examination under
his current application.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this I 10 —day of June, 2020.



                                                          Chief Justice